DETAILED ACTION
The present Office action is in response to the application filing on 14 NOVEMBER 2019 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 11/14/2019, 02/05/2020, 10/30/2020, and 04/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
Claims 14 and 20 have been amended. No claims have been cancelled or added. No new subject matter has been incorporated. Claims 1-20 are pending and herein examined.

Response to Arguments
Applicant’s response on 21 MARCH 2022 has been considered and found to be persuasive. The claim amendments cause all claims to ultimately depend from independent claim 1, obviating the restriction requirement. See Requirement for Restriction/Election dated 01/21/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: laser projection component in claim 1, diffractive optical element, collimating element in claim 15, fixing member in claim 17, and laser projection component in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Supporting structure in the specification includes the following:
Laser projection component - FIG. 2 depicts the structure
Diffractive optical element - FIG. 2 depicts a diffractive lens
Collimating element - FIG. 2 depicts a collimating lens
Fixing member - [0047-0048] describe a thermal conductive adhesive and supporting frames
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No 2018/0176544 A1 (hereinafter “Wang”).
Regarding claim 1, Wang discloses a detection method of a laser projection component ([0006], “infrared light generators can project infrared beams with different projection angle and/or from a different position;” [0035], “The optical system 13 may be designed as one optical element capable of scattering laser”), wherein the laser projection component is applicable to a depth camera component and is configured to project a laser pattern ([0023], “the depth data detection apparatus includes an infrared coded projection system 1, a first infrared image sensor 2 and a second infrared image sensor 3;” [0032], “infrared laser diodes to generate infrared light”), the detection method comprises:
obtaining the laser pattern ([0127], “imaging apparatus can capture the infrared texture image of the monitoring space containing the depth data”);
determining whether a preset identifier exists in the laser pattern ([0095], “infrared light detection means for detecting whether the textured infrared beam exists in the space to be measured”); and
determining that the depth camera component is abnormal when the preset identifier does not exist in the laser pattern ([0096], “When the controller controls one of the at least two infrared light generators to generate infrared light and the infrared light detection means does not detect the textured infrared beam, the infrared light generator is regarded as having failed”).
Regarding claim 2, Wang discloses all of the limitations of claim 1, as outlined above. Additionally, Wang discloses further comprising: determining that the laser projection component is abnormal when the preset identifier does not exist in the laser pattern ([0096], “When the controller controls one of the at least two infrared light generators to generate infrared light and the infrared light detection means does not detect the textured infrared beam, the infrared light generator is regarded as having failed”).
Regarding claim 3, Wang discloses all of the limitations of claim 2, as outlined above. Additionally, Wang discloses wherein, determining whether the preset identifier exists in the laser pattern, comprises: determining whether the preset identifier exists in each frame of the laser pattern ([0095], “infrared light detection means for detecting whether the textured infrared beam exists in the space to be measured.” [0100], “Failure reporting device 16 reports the infrared light generator damage if failure detection device 15 determines that the infrared light generator is still in failure after certain times of redetections”);
determining that the laser projection component is abnormal when the preset identifier does not exist in the laser pattern, comprises: determining that the laser projection component is abnormal when the preset identifier does not exist in any frame of the laser pattern ([0096], “When the controller controls one of the at least two infrared light generators to generate infrared light and the infrared light detection means does not detect the textured infrared beam, the infrared light generator is regarded as having failed”).
Regarding claim 4, Wang discloses all of the limitations of claim 1, as outlined above. Additionally, Wang discloses wherein, obtaining the laser pattern, comprises: obtaining the laser pattern at a preset time ([0127], “imaging apparatus can capture the infrared texture image of the monitoring space containing the depth data;” FIG. 2 depicts the frame rate and FIG. 12 depicts the projection rate).
Regarding claim 6, Wang discloses all of the limitations of claim 4, as outlined above. Additionally, Wang discloses wherein obtaining the laser pattern at the preset time, comprises: obtaining the laser pattern at a preset time period ([0127], “imaging apparatus can capture the infrared texture image of the monitoring space containing the depth data;” FIG. 2 depicts the frame rate and FIG. 12 depicts the projection rate).
Regarding claim 7, Wang discloses all of the limitations of claim 2, as outlined above. Additionally, Wang discloses wherein there are a plurality of preset identifiers (FIG. 8 depicts speckles and two projections of A and B being captured);
determining whether the preset identifier exists in the laser pattern, comprises: determining whether the plurality of preset identifiers exist in the laser pattern (FIG. 8 depicts speckles and two projections of A and B being captured; [0095], “infrared light detection means for detecting whether the textured infrared beam exists in the space to be measured.” Note, the space to be measured includes the projections A and B with the speckles);
determining that the laser projection component is abnormal when the preset identifier does not exist in the laser pattern, comprises: determining that the laser projection component is abnormal when at least one preset identifier does not exist in the laser pattern ([0093], “Failure detection device 15 is used to detect whether there is a failure among the infrared light generators;” [0096], “When the controller controls one of the at least two infrared light generators to generate infrared light and the infrared light detection means does not detect the textured infrared beam, the infrared light generator is regarded as having failed”).
Regarding claim 13, Wang discloses all of the limitations of claim 2, as outlined above. Additionally, Wang discloses wherein the preset identifier is located at at least one corner or edge of the laser pattern (FIG. 8, projection A or B include speckles in the corner).
Regarding claim 14, Wang discloses all of the limitations of claim 1, as outlined above. Additionally, Wang discloses a laser projection component, comprising: a diffractive optical element, configured to diffract laser light to generate the laser pattern ([0035], “The optical system 14 may be designed as one optical element capable of scattering laser light into speckles such as a diffraction grating”); and
a processor, configured to perform the method of claim 1 ([0054], “processor.” FIG. 5 depicts the processor 4 for performing the operations related to the image sensors and projectors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2018/0176544 A1 (hereinafter “Wang”) in view of U.S. Publication No. 2014/0240646 A1 (hereinafter “Lee”).
Regarding claim 15, Wang discloses all of the limitations of claim 14, as outlined above. Additionally, Wang discloses wherein the laser component comprises a light source([0049], “laser light is constant light source”). 
Wang fails to expressly disclose wherein the laser projection component comprises a collimating element, the collimating element is configured to collimate the laser light, and the diffractive optical element is configured to diffract the laser light collimated by the collimating element to generate the laser pattern.
However, Lee teaches wherein the laser projection component comprises a collimating element, the collimating element is configured to collimate the laser light, and the diffractive optical element is configured to diffract the laser light collimated by the collimating element to generate the laser pattern ([0044], “the modulated light projector 119 is implemented as an edge-emitting laser diode 504 that emits divergent Ir laser light toward a collimating lens 506, which collimates the divergent laser light and directs the collimated laser light to a diffractive optical element (DOE) 508 (also frequently referred to as a “kinoform”), which generates the modulated light pattern 500 from the collimated laser light.” See FIG. 5).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a collimating laser light, as taught by Lee (FIG. 5), in Wang’s invention. One would have been motivated to modify Wang’s invention, by incorporating Lee’s invention, because a collimating lens can control the light source for directing it towards the necessary optical elements for further projection without reducing intensity or causing stray light and because it is a combination of lenses according to known constructions to yield predictable results.
Regarding claim 16, Wang and Lee disclose all of the limitations of claim 15, as outlined above. Additionally, Lee discloses wherein the light source comprises an edge-emitting laser, and the edge-emitting laser comprises a light emitting surface facing to the collimating element ([0044], “the modulated light projector 119 is implemented as an edge-emitting laser diode 504 that emits divergent Ir laser light toward a collimating lens 506, which collimates the divergent laser light and directs the collimated laser light to a diffractive optical element (DOE) 508 (also frequently referred to as a “kinoform”), which generates the modulated light pattern 500 from the collimated laser light.” See FIG. 5). The same motivation of claim 15 applies to claim 16.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2018/0176544 A1 (hereinafter “Wang”) in view of U.S. Publication No. 2014/0240646 A1 (hereinafter “Lee”), and further in view of U.S. Publication No. 2014/0168565 A1 (hereinafter “Wu”).
Regarding claim 17, Wang and Lee disclose all of the limitations of claim 16, as outlined above. Wang and Lee fail to expressly disclose wherein the laser projection component further comprises a substrate assembly and a fixing member, the fixing member is configured to fix the edge-emitting laser to the substrate assembly.
However, Wu teaches wherein the laser projection component further comprises a substrate assembly and a fixing member, the fixing member is configured to fix the edge-emitting laser to the substrate assembly ([0037], “The light source in the embodiment is an LED lamp strip, the LED lamp strip is pasted on one side of the light source seat by a double faced adhesive tape having high-thermal conductivity.” Note, the seat is the substrate assembly).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a thermal tape to fix a light source onto a surface, as taught by Wu ([0037]), in Wang and Lee’s invention. One would have been motivated to modify Wang and Lee’s invention, by incorporating Wu’s invention, because fixing by a high-thermal adhesive tape allows heat dissipation and it is an obvious application of a known fixing element to a light source ready for improvement.
Regarding claim 18, Wang, Lee, and Wu disclose all of the limitations of claim 17, as outlined above. Additionally, Wu discloses wherein the fixing member comprises a sealant, the sealant is disposed between the edge-emitting laser and the substrate assembly, and the sealant is a thermal conductive adhesive ([0037], “The light source in the embodiment is an LED lamp strip, the LED lamp strip is pasted on one side of the light source seat by a double faced adhesive tape having high-thermal conductivity”). The same motivation of claim 17 applies to claim 18.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2018/0176544 A1 (hereinafter “Wang”) in view of U.S. Publication No. 2014/0240646 A1 (hereinafter “Lee”), further in view of U.S. Publication No. 2014/0168565 A1 (hereinafter “Wu”), and even further in view of U.S. Publication No. 2006/0126362 A1 (hereinafter “Hsieh”).
Regarding claim 19, Wang, Lee, and Wu disclose all of the limitations of claim 17, as outlined above. Wand, Lee, and Wu fail to expressly disclose wherein the fixing member comprises at least two elastic supporting frames disposed on the substrate assembly, the at least two elastic supporting frames collectively form a receiving space for receiving the edge-emitting laser, and the at least two elastic supporting frames are configured to support the edge-emitting laser.
However, Wu teaches wherein the fixing member comprises at least two elastic supporting frames disposed on the substrate assembly, the at least two elastic supporting frames collectively form a receiving space for receiving the edge-emitting laser, and the at least two elastic supporting frames are configured to support the edge-emitting laser ([0011], “a backlight module includes a light guide plate having an incident surface, a frame accommodating the light guide plate, and a light source accommodated in the frame and disposed adjacent to the incident surface. The frame includes at least one elastic element urging the light guide plate, thus keeping the incident surface in contact with the light source;” FIG. 2, at least one elastic element 5556. FIG. 1, frame 55 also includes 4 walls that constitute supporting frames with some elasticity value).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used elastic supporting frames as fixing members, as taught by Hsieh ([0011]), in Wang, Lee, and Wu’s invention. One would have been motivated to modify Wang, Lee, and Wu’s invention, by incorporating Hsieh’s invention, because it is an obvious combination of fixing elements for maintaining a stable light source with an expected field of view relative to the subtracted fixed thereto.

Allowable Subject Matter
Claims 5, 8-12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481